DETAILED ACTION
This is on the merits of Application No. 17/096098, filed on 11/12/2020. Claims 1-12 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states “the first clutch and the second clutch are arranged at least partially radially overlapping”. However, claim 1 states the first and second clutch partially axially overlap. It is unclear how the first and second clutch can both axially overlap and radially overlap at the same time. This would mean they are interconnected.
Claim 10 states “the first clutch is radially outside or radially inside the second clutch.” However, claim 1 states that the first clutch and the second clutch are arranged at least axially overlapping. It is unclear how the two clutches can both be radially outside or inside and also axially overlapping. This would mean they are interconnected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102007003107 to Heinrich.
Heinrich discloses:
(Claim 1) A clutch device (Fig. 4) comprising: a first input side (shaft of 32) and a second input side (20); a first output side (151) and a second output side (51); a first clutch (150) arranged between the first input side and the first output side; a second clutch (50) arranged between the first input side and the second output side; and a third clutch (250) arranged between the first input side and the second input side, wherein: the first input side is couplable to a first drive motor (30) and the second input side is couplable to a second drive motor (Abstract, 20 connects to engine); the input sides and the output sides are rotatable about a common axis of rotation; the third clutch is arranged offset from the first clutch or the second clutch; and the first clutch and the second clutch are arranged at least partially axially overlapping (150 and 50 axially overlap).
(Claim 4)
(Claim 6) wherein: the third clutch is arranged radially outside of the first clutch, and the first clutch and the third clutch are arranged radially overlapping; or the third clutch is arranged radially outside of the second clutch, and the second clutch and the third clutch are at least partially radially overlapping (Fig. 4, 250 radially overlaps 50 on the outside).
(Claim 11) wherein the third clutch is arranged axially offset from the first clutch or the second clutch (See Fig. 4, 250 is axially offset 50 and 150).
(Claim 12) wherein the first drive motor is designed as an electric machine (30) and the second drive motor is designed as an internal combustion engine (Abstract, 20 connects to engine).

Claims 1-4, 6, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 20100261575 to Schoenek.
Schoenek discloses:
(Claim 1)
(Claim 2) wherein: the third clutch is arranged axially adjacent to the first clutch on a side facing away from the second clutch; or the third clutch is arranged axially adjacent to the second clutch on a side facing away from the first clutch (Fig. 1 element 20 axially adjacent 46).
(Claim 3) wherein the third clutch is arranged radially offset with respect to the first clutch or the second clutch (Fig. 1, 20 is radially offset of both 46 and 99).
(Claim 4) wherein the third clutch is arranged radially offset with respect to the first clutch or the second clutch (Fig. 1, 20 is radially offset of both 46 and 99).
(Claim 6) wherein: the third clutch is arranged radially outside of the first clutch, and the first clutch and the third clutch are arranged radially overlapping; or the third clutch is arranged radially outside of the second clutch, and the second clutch and the third clutch are at least partially radially overlapping (Fig. 4, 250 radially overlaps 50 on the outside).
(Claim 11) wherein the third clutch is arranged axially offset from the first clutch or the second clutch (See Fig. 4, 250 is axially offset 50 and 150).
(Claim 12) wherein the first drive motor is designed as an electric machine (30) and the second drive motor is designed as an internal combustion engine (Abstract, 20 connects to engine).

Allowable Subject Matter
Claims 7-8 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659